DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Lee (S-Space: SNU Open Repository, 2017).
Lee discloses the development of hepatocyte growth factor (HGF) mimetics, wherein antibodies for the HGF receptor, c-Met, are identified and characterized. Through further analysis, the fabricated antibodies, A8 and A11, are found to have agonist properties that induce the same signaling cascades as HGF (Page ii). 
As such, in one embodiment of the experiment, adipose-derived mesenchymal stem cells are cultured in chemically defined media with or without HGF, or varying concentrations of A8 or A11. The cells are maintained until they reached 80-90% confluency, wherein subculture was subsequently performed until passage 10. The viability and population doubling time are continually assessed throughout the duration of the culture period (Pages 10-11; Page 30, Figure 8). 
As observed in Figure 8A below, there was no significant difference between the groups. However, the cells cultured in media without HGF did have a slightly longer population doubling time from passages 4 to 8 compared to the other media conditions (Page 17). On the contrary, cells cultured in media supplemented with either concentration of A8 and A11 maintained the population doubling time at about 20 hours across passages 2-8. Furthermore, the cells cultured in media conditioned with 25 µg/L of A11 have the least significant increase in population doubling time at passage 9, which is also lower than the cells cultured with HGF-supplemented media. 
In another embodiment of the experiment, the cultured mesenchymal stem cells are induced for adipogenic, chondrogenic, and osteogenic differentiation once they reached passage 10. It was found that the groups that were cultured in media containing A8 or A11 resulted in a similar staining density as the HGF control group, suggesting that the antibodies are able to mimic the role of HGF in mesenchymal stem cells (Page 18).

    PNG
    media_image1.png
    423
    701
    media_image1.png
    Greyscale

Consequently, Lee et al anticipate the claims as follows:
Regarding claim 1: Lee teaches the use of c-Met agonist antibodies, A8 and A11, as a supplement to chemically defined media (Page 10). It is shown the addition of A11 within the media at a concentration of 25 µg/L results in the inhibition of extension of population doubling time when compared to both cells cultured in media conditioned with HGF and without HGF (Figure 8A). This directly reads on the medium additive of the instant claim. 
Regarding claims 2-6: Lee teaches the addition of c-Met agonist antibodies, A8 and A11, to chemically defined medium for the culture of mesenchymal stem cells (Pages 4, 10). These adult mesenchymal stem cells, which were provided by Xcell Therapeutics, are derived from adipose (fat) tissue (Page 4). The supplemented culture media and adipose-derived mesenchymal stem cells used therein read on the medium composition for culturing stem cells detailed in instant claims 2-4. 
Functionally, Lee teaches that the addition of the A8 and A11 antibodies within the culture medium allows for a maintained population doubling time of the mesenchymal stem cells from passages 2-8 (Figure 8A). This reads on instant claim 5, wherein the medium composition inhibits the extension of a population doubling time of stem cells after passage 5. In addition, Lee teaches in the second embodiment of the experiment that the cells cultured in the A8- or A11-conditioned medium maintain the ability to differentiate into various lines, even after having been passaged 10 times prior (Page 18).  This draws to the medium composition in instant claim 6, wherein the differentiation potential of stem cells is maintained for 5 passages or more. 
Regarding claims 7-9: As aforementioned, Lee teaches the culturing of adult adipose-derived mesenchymal stem cells in culture medium supplemented with c-Met agonist antibodies, A8 and A11, wherein the stem cells maintained a population doubling time throughout multiple passages whilst cultured in this supplemented medium (Pages 10-11, 18, Figure 8A). This reads on the method detailed in instant claims 7-9, as the maintenance of the population doubling time is synonymous with inhibiting an extension of the time.

Conclusion
Claims 1-9 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA G WESTON whose telephone number is (571)272-0337. The examiner can normally be reached Monday-Thursday 8AM - 4PM (CT); Friday 8AM - 11AM (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571) 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALYSSA G WESTON/Examiner, Art Unit 1633                                                                                                                                                                                                        
/ALLISON M FOX/Primary Examiner, Art Unit 1633